Citation Nr: 1715422	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits for peripheral neuropathy (PN).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956 and from January 1962 to June 1979, including service in the Republic of Vietnam.  He died in June 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which implemented a September 2010 Board decision that granted entitlement to service connection for PN, as secondary to diabetes mellitus, for the purposes of accrued benefits.  The RO assigned a 40 percent disability rating for PN of the left lower extremity, and a 30 percent disability rating for PN of the right lower extremity, both effective March 3, 2003; however, the rating assignments resulted in no additional benefit due.  


FINDINGS OF FACT

1.  The Veteran had been in receipt of a 100 percent disability rating plus special monthly compensation (SMC) at least at the S-1 rate since February 24, 1997.

2.  There were no benefits due the Veteran at the time of his death, and thus, there are no accrued benefits due to the appellant.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 1310, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the VCAA applies in a claim for accrued benefits, however, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  With regard to appellant's claim for accrued benefits, the facts are not in dispute and the claim is barred as a matter of law.  Therefore, discussion of VA's duties to notify and assist is not necessary as the VCAA is inapplicable to this claim.

VA compensation awarded, but not paid due to the death of an awardee, generally is payable only to accrued beneficiaries pursuant to 38 U.S.C. § 5121.  Pursuant to section 5121, full benefits due a veteran but not paid as a result of the veteran's death may be paid to the veteran's spouse, then to the veteran's children, and then to the veteran's dependent parents.  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000.  

In the instant case, the Board finds that although service connection for the Veteran's peripheral neuropathy was found to be warranted, for accrued benefits purposes, there was no actual monetary benefit that was due the Veteran at the time of his death.  Therefore, there is no additional benefit that may be paid to the appellant as a result of the award of peripheral neuropathy of the lower extremities, for accrued benefits purposes.

In reaching this determination, the Board notes that prior to his death, the Veteran was awarded a 100 percent disability rating for chronic obstructive pulmonary disease (COPD), effective February 24, 1997.  He was subsequently granted SMC under 38 U.S.C.A. § 1114 (s), at the S-1 rate, for having additional service-connected disability, separate from the 100 percent service-connected COPD, evaluated as 60 percent or more disabling, effective February 24, 1997.  He was found to warrant a higher level of SMC, pursuant to 38 U.S.C.A. § 1114 (l), on account of being so helpless as to be in need of regular aid and attendance (A&A) while not hospitalized, effective January 4, 1999; and concurrently, he was found to warrant an even higher level of SMC, pursuant to 38 C.F.R. 3.350(f)(3), based on the need of regular A&A, and having additional service-connected disability separately ratable at 50 percent or higher.  Finally, the Veteran was awarded a 100 percent disability rating for ischemic cardiomyopathy, effective December 2, 2004; and as a result, he was found to warrant an even higher level of SMC, pursuant to 38 C.F.R. 3.350(f)(4), as a result of the single, permanent disability, independently ratable at 100 percent, separate and distinct from the conditions establishing entitlement to SMC under 38 U.S.C.A. § 1114 (l); thus the higher level of SMC was awarded effective that same date and was in effect through the time of the Veteran's death.  

The record clearly establishes that the Veteran has been in receipt of a 100 percent disability rating plus SMC at least at the S-1 rate since February 24, 1997, prior to the March 3, 2003, effective date for the award of service connection for peripheral neuropathy of the lower extremities.  The combined rating table does not provide for a schedular disability rating higher than 100 percent, and thus, the Veteran could not have been assigned any higher schedular evaluation based on the assigned disability ratings for the peripheral neuropathy of the lower extremities.  Cf. 38 C.F.R. § 4.25  Moreover, where a 100 percent disability rating was not assigned for the peripheral neuropathy of either lower extremity, he did not warrant any higher level of SMC, based on the award of service connection for the peripheral neuropathy, than what was awarded pursuant to 38 U.S.C.A. § 1114 (s), effective February 24, 1997.  

Based on the foregoing, the Veteran could not have been entitled to any additional benefit based on the award of service connection for peripheral neuropathy of the lower extremities; and therefore, there was no additional benefit due the Veteran, but not paid as a result of his death.  See 38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000.  Consequently, the appellant is not entitled to any accrued benefits as a result of the award of service connection for peripheral neuropathy of the lower extremities.  

For the reasons discussed above, there is no legal basis for the award of any accrued benefits as no additional benefit was due to the Veteran at the time of his death.  The claim for accrued benefits for peripheral neuropathy must be denied as a matter of law.  Cf. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


